Citation Nr: 0718955	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  00-04 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right thigh 
disability, claimed as knot.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of right knee surgeries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from September 1977 to 
September 1980 and March 1981 to March 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1999 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  There is no evidence of a right thigh disability in 
service and soft tissue ossification of the proximate right 
femur has not been attributed to service.

2.  The veteran's residuals of right knee surgeries are not 
manifested by limitation of flexion to less than 115 degrees, 
limitation of extension to more than 0 degrees, ankylosis, 
instability, malunion with moderate knee disability, or 
cartilage abnormality.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right thigh 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for a rating in excess of 10 percent for 
residuals of right knee surgeries have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5256-5262; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2006, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although this notice postdates the initial adjudication, the 
claims were subsequently readjudicated without taint from the 
prior decisions, no prejudice has been alleged, and none is 
apparent from the record.  The VA has done everything 
reasonably possible to assist the veteran with respect to his 
claims for benefits, such as obtaining medical records, 
providing VA examinations, and providing a personal hearing.  
Consequently, the duty to notify and assist has been met.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran seeks service connection for a right thigh 
disability, claimed as knot.  Service medical records, 
including examination records, do not report any complaints 
or treatment pertaining to the right thigh or hip.  A 
February 1999 VA examination record reports the veteran's 
history of "mass" and occasional tenderness in the right 
thigh, but no right thigh disability was diagnosed.  A June 
2004 VA examination record notes the veteran's history of not 
having a right thigh or hip disability.  The record indicates 
that the veteran intended to file a claim for service 
connection for a left hip/thigh disability.  No right thigh 
disability was diagnosed.  Another VA examination was 
conducted in October 2005.  The record notes that the veteran 
denied any problems with his right thigh.  Physical 
examination showed excellent muscle tone, full strength, and 
no tenderness, swelling, masses, heat, or redness.  An x-ray 
of the right hip and thigh were negative except for a bony 
ossification just below the left trochanter.  The veteran was 
diagnosed with soft tissue ossification of the proximate 
right femur.  This is the first right thigh diagnosis of 
record.  The examiner stated that the veteran did not have a 
disability from his right thigh or high hip.  

Service connection must be denied.  There is no evidence of 
an in-service incurrence, the initial diagnosis is dated 7 
years after separation from service, and there is no evidence 
of a relationship between the soft tissue ossification and 
service.  

The veteran also seeks a rating in excess of 10 percent for a 
right knee disability.  VA treatment records indicate the 
veteran's history of pain in the right knee.  A February 1999 
VA examination record reports the veteran's history of right 
knee open surgery in 1985.  The knee was noted to have a 
well-healed surgical incisional scar.  There was no swelling 
or effusion, but there was slight valgus tenderness on the 
inferomedial and lateral aspects of the patella.  Range of 
motion was full (from 0 - 140 degrees), with no pain or 
crepitus.  Functional loss due to right knee pain was mild.  
An x-ray revealed no bone or joint abnormality, except for 
what appeared to be a large exostosis rising from the 
inferior margin of the right patella.  The veteran was 
diagnosed with residuals of surgery right knee, with history 
of degenerative joint disease and exostosis right patella on 
x-ray.  

An April 2003 VA treatment record reports the veteran's 
complaints of bilateral knee pain.  He was noted to have good 
range of motion, with some pain on motion.  An April 2003 VA 
x-ray record of the right knee indicated evidence of an old 
patella fracture, but otherwise negative.  In May 2003, the 
veteran had an arthroscopic lateral meniscectomy, 
arthroscopic resection, and chondroplasty of the right knee.  
See May 2003 VA surgery record.  An October 2003 VA x-ray 
record reports the bilateral knees had a mild degree of 
arthritic changes.  

A June 2004 VA examination record reports the veteran's 
history of daily pain of 9/10 with associated weakness, 
stiffness, swelling, and, at times, giving way of the right 
knee.  The veteran denied any specific flare-ups.  He stated 
that he periodically uses a knee brace and cane.  The veteran 
was noted to walk unassisted with a slight limp.  Extension 
was full, but flexion was limited to 115 degrees with pain.  
Patellar testing, varus-valgus strain, Lachman's anterior 
cruciate ligament and posterior cruciate ligament were 
negative.  Leg strength was full, and sensation was intact.  
The veteran was diagnosed with degenerative joint disease 
with mild to moderate impairment and decreased range of 
motion.  The examiner added that the veteran had no weakness 
in his lower extremities and had minimal fatigability and 
incoordination.  

A subsequent June 2004 VA treatment record notes that the 
veteran was ambulating without an assistive device with a 
steady gait.  An October 2006 VA examination noted the 
veteran was walking without a limp and apparently in no pain.  
The veteran was able to extend to 0 degrees and flex to 130 
degrees without pain or increased loss of motion after 
repetition.  There was no medial/lateral or 
anterior/posterior instability.  Additionally, there was no 
crepitus effusion, or meniscal tenderness.  An x-ray showed 
no abnormality.  

The right knee is rated at 100 percent from May 21, 2003 to 
June 30, 2003 for convalescence for surgery.  For the 
remainder of the time covered by this appeal, the right knee 
is rated at 10 percent for painful motion that is otherwise 
noncompensable under the limitation of motion rating 
criteria.  Limitation of motion of the knee is evaluated 
under Diagnostic Codes 5260-61.  Under DC 5260, a 10 percent 
rating is assigned for flexion limited to 45º, a 20 percent 
rating is assigned for flexion limited to 30º, and a 30 
percent rating is assigned for flexion limited to 15º.  DC 
5261 provides a 10 percent rating for extension limited to 
10º, a 20 percent rating for extension limited to 15º, a 30 
percent rating for limitation to 20º, and a 40 percent rating 
for limitation to 30º.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2006).  The appropriate rating for limitation of 
motion is determined after consideration of functional loss 
due to flare-ups, fatigability, incoordination, weakness, and 
pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
7 (1995); 38 C.F.R. §§ 4.40, 4.45.  Knee disabilities may be 
rated for both limitation of flexion and limitation of 
extension.  See VAOPGCPREC 23-97.  A separate rating may also 
be provided under DC 5257 for instability See VAOGCPREC 9-
2004.
The evidence of record consistently shows that the veteran 
has full extension.  The records also generally show full or 
near-full flexion without pain.  Even after consideration of 
DeLuca and the June 2004 VA examination findings, which 
report flexion to 115 degrees with pain, the veteran's degree 
of flexion is too significant to warrant a rating under DC 
5260.  A separate rating is also not warranted under DC 5257 
as the foregoing evidence indicates negative findings as to 
instability.  

A higher rating is also not available under an alternate 
rating code as there is no evidence of ankylosis or post-
meniscectomy symptoms other than the pain that is already the 
basis for the current 10 percent rating.  See 38 C.F.R. 
§ 4.71a, DC 5256, 5258, and 5259.  To rate the pain again 
under DC 5259 would amount to prohibited pyramiding.  
38 C.F.R. § 4.14.  Additionally, although the May 2003 
surgery record reports that the veteran had nonunion of the 
inferior pole of the patella, there is no evidence of 
"malunion with a moderate knee disability."  See DC 5262 
(20 percent rating for malunion with a moderate knee 
disability).  The veteran's range of motion was most recently 
noted to be near-full without pain, and there is no evidence 
of instability.  Additionally, the veteran can walk 
independently and the records generally indicate that he 
walks with a normal gait.  The evidence of record does not 
indicate that the veteran's right knee disability is moderate 
in nature.  Consequently, a rating in excess of 10 percent 
for a right knee disability is not warranted.  


ORDER

Service connection for a right thigh disability is denied.

A rating in excess of 10 percent for residuals of right knee 
surgeries is denied.  


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


